NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 MICHAEL J. RILEY,
                  Claimant-Appellant

                           v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                      2018-2060
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 18-517, Judge Coral Wong Pi-
etsch, Judge Margaret C. Bartley, Judge Michael P. Allen.
                ______________________

               Decided: December 6, 2018
                ______________________

   MICHAEL J. RILEY, Watertown, NY, pro se.

    ISAAC B. ROSENBERG, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also repre-
sented by TARA K. HOGAN, ROBERT EDWARD KIRSCHMAN,
JR., JOSEPH H. HUNT; CHRISTINA LYNN GREGG, Y. KEN
LEE, Office of General Counsel, United States Depart-
ment of Veterans Affairs, Washington, DC.
2                                           RILEY v. WILKIE




                 ______________________

    Before DYK, REYNA, and TARANTO, Circuit Judges.
PER CURIAM.
    Michael J. Riley appeals from the Court of Appeals for
Veterans Claims’ (“Veterans Court’s”) denial of his peti-
tion for extraordinary relief seeking a writ of mandamus.
For the reasons that follow, we affirm.
                      BACKGROUND
    Mr. Riley served on active duty in the United States
Marine Corps from September 1961 to April 1966. Mr.
Riley submitted a claim for benefits in connection with
the effects of post-traumatic stress disorder (“PTSD”) in
May 1993, which was denied by the Veterans Affairs’
Regional Office (“RO”). In August 1996, he submitted a
request to reopen that claim on grounds of new and
material evidence, which was also denied by the RO.
    Eventually, in February 1998, after receiving addi-
tional documents, the RO issued a decision granting Mr.
Riley benefits compensating for his PTSD and assigning
him an effective date of August 6, 1996, the date of his
request to reopen. The RO’s decision granting benefits
was based in part on new psychiatric medical reports
from 1997 that diagnosed Mr. Riley with PTSD.
    In September 1998, Mr. Riley requested an earlier
effective date for his benefits. The date he sought was
May 1993, the date of his original claim for benefits. The
RO denied this request in July 1999. From 2008 to 2017,
Mr. Riley filed various requests for an earlier effective
date, the details of which are not relevant here. In Au-
gust 2017, the RO granted him the earlier effective date of
May 7, 1993.
RILEY v. WILKIE                                           3



    On October 27, 2017, Mr. Riley sent additional docu-
ments to the RO, which the RO construed as a new claim
for “[e]ntitlement to an earlier effective date” for his
PTSD-related benefits. R.A. 339. The RO construed Mr.
Riley as arguing that he had made an informal claim for
benefits before 1993.
    While awaiting the RO’s decision on this claim, Mr.
Riley on January 23, 2018, filed the petition at issue in
this appeal, seeking a writ of mandamus from the Veter-
ans Court. He asked the Veterans Court “to compel the
Veterans Affairs to recognize the claims he filed in July of
1966 as an informal claim for benefits.” R.A. 328.
    On February 15, 2018, the RO issued a decision find-
ing that “an earlier effective date [wa]s not warranted”
because no document submitted by Mr. Riley could be
construed as an informal claim for benefits. R.A. 343.
The record does not disclose whether Mr. Riley has ap-
pealed the RO’s decision to the Board of Veterans’ Ap-
peals (“Board”).
    On March 16, 2018, the Veterans Court denied Mr.
Riley’s petition for a writ of mandamus. It explained that
because the RO had “issued a decision directly addressing
the petitioner’s contention that he filed a claim in 1966,”
the “appeals process that [now] leads to the Board” and
the Veterans Court was “open to the petitioner if he
chooses to take advantage of it.” R.A. 1. The Veterans
Court concluded that Mr. Riley had therefore failed to
meet the requirements for a writ of mandamus. The
Veterans Court explained that “[t]he most relief that the
petitioner could have obtained from his petition is an
order directing the Secretary to issue a decision like the
one that [Mr. Riley] has received.” R.A. 2.
    This appeal followed. We have jurisdiction under 38
U.S.C. § 7292 to “determine whether [a] petitioner has
satisfied the legal standard for issuing the writ,” at least
4                                           RILEY v. WILKIE




where legal issues or constitutional claims are present as
specified in § 7292. Beasley v. Shinseki, 709 F.3d 1154,
1156–58 (Fed. Cir. 2013). Considering Mr. Riley’s pro se
filings, we exercise jurisdiction to decide if mandamus
standards are met. We review the Veterans Court’s
denial of a petition for a writ of mandamus for abuse of
discretion. See Lamb v. Principi, 284 F.3d 1378, 1384
(Fed. Cir. 2002).
                       DISCUSSION
    Mr. Riley did not establish that he was entitled to a
writ of mandamus as a matter of law. To obtain a writ of
mandamus, a petitioner must show “(1) that he has a
clear legal right to relief, (2) that there are no adequate
alternative legal channels through which the petitioner
may obtain that relief, and (3) that the grant of manda-
mus relief is appropriate under the circumstances.”
Beasley, 709 F.3d at 1157 (citing Cheney v. U.S. Dist.
Court, 542 U.S. 367, 380–81 (2004)).
    Here, at the time he filed his petition, Mr. Riley had
“other adequate means to attain the relief he desires” in
the form of the “regular appeals process.” Cheney, 542
U.S. at 380–81. Once the RO denied his claim for an
effective date earlier than 1993, Mr. Riley could “fully
vindicate and protect that claim by appealing the Region-
al Office decision to the Board and, if necessary, to the
Veterans Court.” Lamb, 284 F.3d at 1384. “The extraor-
dinary writs cannot be used as substitutes for appeals,
even though hardship may result from delay” by pursuing
the normal appellate process. Id. (brackets omitted)
(quoting Bankers Life & Cas. Co. v. Holland, 346 U.S.
379, 383 (1953)); see also Beasley, 709 F.3d at 1159 (hold-
ing that mandamus was inappropriate where a veteran
requested that the RO or the Board consider newly sub-
mitted evidence; “[t]hose contentions are properly ad-
dressed to the Board on appeal”).
RILEY v. WILKIE              5



                  AFFIRMED
                    COSTS
    No costs.